Case 1:20-cv-00636-JKB Document 25 Filed 12/11/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

*

TERRY RENE CHAPMAN *
Plaintiff *
Civil Case No. JKB-20-0636
Vv. *
SOCTAL SECURITY ADMIN., et al. *
Defendants *
* * * * * * * ve * * ve *
MEMORANDUM AND ORDER

 

Now pending before the Court is the Defendant’s MOTION TO DISMISS (ECF No. 19).
The Plaintiff has responded (ECF No. 23). The Motion will be GRANTED.

The Plaintiff filed his initial Complaint on March 10, 2020 (ECF No. 1). It was largely
incoherent, The Judge to whom the case was then assigned granted leave to the Plaintiff to file an
Amended Complaint, and he did so on June 30, 2020 (ECF No. 6). Although less lengthy, the
Amended Complaint is only slightly more coherent than the initial Complaint. After careful review
of the latter document, and after examining the other materials that the Plaintiff has docketed in
this case, the Court remains uncertain as to the claims and allegations the Plaintiff wishes to
present. In general, the Plaintiff seems to allege that he has illnesses and/or disabilities, and that
he is entitled to relief, perhaps pursuant to the Social Security Act or the Americans with
Disabilities Act, or perhaps in relation to his service in the Army, and under U.S. Code provisions
relating to veterans. Pro se petitions are to be given liberal construction, but the Court is unable
to discern the Plaintiff's claims. It is not for the Court to guess or speculate, or to construct claims

from the bits and elements that might be floating in the various papers and arguments submitted.

 
Case 1:20-cv-00636-JKB Document 25 Filed 12/11/20 Page 2 of 2

Instead, because the Amended Complaint is largely unintelligible, and for the further reasons set
out in the Government’s brief (ECF No. 19-1), which the Court adopts herein as its own, this case
is DISMISSED. The Clerk is instructed to CLOSE THIS CASE.

Dated this / / day of December, 2020.

BY THE COURT:

LD FAL Lhe

James K. Bredar
Chief Judge
